DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, “a reference point” and “is associated with a further treatment electrode, a reference electrode…” are inferentially including the point and electrodes and it is unclear if they are being positively recited or functionally recited.  In addition, it is unclear how they are “associated” with the electrodes.  Does this mean they are the electrodes, or just have to be in the same general area as the electrodes, or something else?  It is suggested to first state the system further comprises these elements before they are used in the claims. 
In claim 3, line 5, “a reference distance” is inferentially included and “subsequently compared” is vague as the claim has not set forth what element is doing this comparison.

In claim 9, “include the body position or activity state…in at least one of the steps a) to c)” is vague and it is unclear what is done with the body position or activity state in any of steps a) to c) and how it functions with a) to c).
In claim 12, line 4, “a signal” is inferentially included and it is unclear what element is providing this signal.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Gillberg et al (5713932).  Gillberg discloses the implantable system having a processor, memory, treatment unit/electrode and detector (e.g. figures 2 and 3, etc.) that detects a cardiac event needing therapy (e.g. figure 5, box 502, etc.), detects if a lead/electrode has changed position/dislodged or not (e.g. figure 7, box 552, 550, etc.) and withholds/delivers therapy if there is dislodgement/no dislodgement (e.g. col. 15, lines 36-47, col. 16, lines 11-67, etc.) and .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson (2017/024204) in view of Gillberg.  
Gunderson discloses the implantable system having a processor, memory, treatment unit/electrode and detector (e.g. figure 2, etc.) that detects a cardiac event needing therapy (e.g. figure 10, box 230, etc.), detects if a lead/electrode has changed position/dislodged (e.g. figure 10, box 202, 204, etc.) and withholds therapy due to the dislodgement (e.g. figure 10, box 236, etc.) or delivers therapy if there is no dislodgement (e.g. figure 10, box 234, etc.) or for claim 12, in response to a signal regardless of the electrode/lead position (e.g. figure 10, box 232, etc.).  For claim 4, Gunderson discloses that voltage of an R wave may be measured using a near-field EGM (e.g. two electrodes close together, paras. 59, etc.) providing for the electrode and reference point/electrode. Amended claim 1 has changed the alternative language of step c) from “or” to “and” requiring both to be present in the prior art.  Gunderson discloses a variable correlating with the position of the treatment electrode (e.g. paras. 59-64, R wave amplitude or RR variability, etc.), comparing it to a reference variable (e.g. previously sensed R wave amplitude or RR variability, etc.) and being within a tolerance (e.g. paras. 59-64, whether the R wave or RR variability is above or below the previously sensed R wave/RR variability, etc.) to either declare a normal position lead and deliver therapy or declare a dislodged/moved lead and not deliver therapy.
Gunderson teaches the claimed invention and detecting the dislocation of the leads, sensing tachycardia, and delivering anti-tachycardia pacing therapy (e.g. paras. 2, 3, etc.) in his system and method, but does not teach using an electrical current/voltage delivered by way of the treatment and/or reference electrode and a measurement immediately after delivery of the current/voltage, or specifically detecting atrial tachycardia and delivering atrial ATP to treat the AT when detecting a lead dislodgement.  Gillberg teaches it is known to use an electrical current/voltage delivered by way of the treatment and/or reference electrode and a measurement immediately after delivery of the current/voltage, and detect atrial tachycardia and delivering atrial ATP to treat the AT while detecting lead dislodgement to effectively detect electrode dislodgement to prevent inappropriate therapy, and treat different patient conditions, such as atrial tachycardia using conventional ATP.
It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Gunderson, with using an electrical current/voltage delivered by way of the treatment and/or reference electrode and a measurement immediately after delivery of the current/voltage, and specifically detecting atrial tachycardia and delivering atrial ATP to treat the AT while detecting lead dislodgement, as taught by Gillberg, since it would provide the predictable results of providing another way to effectively detect electrode dislodgement, and allowing the implanted device to treat different patient conditions, such as atrial tachycardia using conventional ATP so as to prevent inappropriate therapy from being delivered to the wrong location.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gunderson in view of Gillberg (i.e. “modified Gunderson”) and further in view of Doerr et al (2016/0262718), or Gillberg in view of Doerr et al (2016/0262718).  Modified Gunderson and Gillberg teach the claimed invention and detecting the dislocation of the leads in their system and method, but do not teach determining a relative position of the electrode or variable correlating with the position by determining a distance between the electrode and reference point and comparing the distance to a reference distance serving as a reference variable.  
Doerr teaches it is known to determine a relative position of the electrode or variable correlating with the position by determining a distance between the electrode and reference point and comparing the distance to a reference distance serving as a reference variable (e.g. figures 3 and 4, paras. 30-35, etc.).  Doerr teaches these elements so that the automated system can easily determine if there is a dislocation of the electrode to change sensing and therapy to another electrode.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by modified Gunderson or Gillberg, with determining a relative position of the electrode or variable correlating with the position by determining a distance between the electrode and reference point and comparing the distance to a reference distance serving as a reference variable, as taught by Doerr, since it would provide the predictable results of providing an automated system that can easily determine if there is a dislocation of the electrode to change sensing and therapy to another electrode.

Claims 3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over modified Gunderson in view of Doerr (2013/0345536), or Gillberg in view of Doerr (2013/0345536).  Modified Gunderson and Gillberg teach the claimed invention and detecting the dislocation of the leads in their system and method, but do not teach determining a relative position of the electrode or variable correlating with the position by determining a distance between the electrode and reference point and comparing the distance to a reference distance serving as a reference variable (e.g. claim 3) or the activity sensor to determine body position/activity state, where the processor stores a progression of the position of the electrode over time and the processor stores only values when the patient is in a defined state or activity state.  
Doerr teaches it is known to determine a relative position of the electrode or variable correlating with the position by determining a distance between the electrode and reference point and comparing the distance to a reference distance serving as a reference variable (e.g. figures 3 and 4, paras. 72-75, etc.) or the activity sensor to determine body position/activity state (e.g. paras. 38, 66, etc.) during the method steps, where the processor stores a progression of the position of the electrode over time (e.g. para. 67, etc.) and the processor stores only values when the patient is in a defined state or activity state (e.g. paras. 38, 66, etc.).  Doerr teaches these elements so that the automated system can easily determine if there is a dislocation of the electrode to change sensing and therapy to another electrode, allow the physician to analyze the data, and to monitor the electrode data when the patient is resting so there is less noise present in the electrode data, the noise due to patient movement causing the lead to move.
It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by modified Gunderson or Gillberg, with determining a relative position of the electrode or variable correlating with the position by determining a distance between the electrode and reference point and comparing the distance to a reference distance serving as a reference variable (e.g. claim 3) or the activity sensor to determine body position/activity state during the method steps, where the processor stores a progression of the position of the electrode over time and the processor stores only values when the patient is in a defined state or activity state, as taught by Doerr, since it would provide the predictable results of providing an automated system that can easily determine if there is a dislocation of the electrode to change sensing and therapy to another electrode, allowing the physician to analyze the data, and monitoring the electrode data when the patient is resting so there is less noise present in the electrode data, the noise due to patient movement causing the lead to move.
Response to Arguments
Applicant's arguments filed 11/1/21 have been fully considered but they are not persuasive. The argument that Gunderson does not have some determination regarding the degree of movement of the lead is not persuasive as this limitation is not included in the claims.  Gunderson compares his measurement to a reference value/variable, and if the measurement is above or below the reference, then the system determines whether the lead is dislodged or not and to not deliver therapy or to deliver therapy.  This above or below the reference is the “predefined tolerance” as Gunderson either accepts the amount of movement of the lead and the lead position to deliver the claimed step c1 of “carrying out of a cardiac treatment”, or determines that the lead has moved too much and is outside the “predefined tolerance” and indicates dislodgement and meets the claimed step c2 of “not carrying out the cardiac treatment”.  Similarly, Gillberg performs the same claimed steps/functions.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	1/10/22